Citation Nr: 0948716	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to a rating in excess of 30 percent for service-
connected traumatic cranial depression over right parietal 
skull with periodic cephalgia, secondary to parietal bone 
depression.  

Entitlement to a rating in excess of 20 percent for residuals 
of a service-connected fractured left clavicle. 

Entitlement to a compensable rating for a service-connected 
history of duodenal ulcer with previous gastrointestinal 
bleed from medication use.  

Entitlement to a compensable rating for service-connected 
faint abrasion scars to the nose and left orbital rim, 
minimally disfiguring.  

Entitlement to a total disability rating due to individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2008 Board remand.  It was originally on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected posttraumatic cranial depression is manifested by 
daily headaches lasting an average of one hour. 

2.  The evidence of record shows that the Veteran's left 
clavicle disorder is manifested by slight limitation of 
motion, pain on motion, and no additional limitation after 
repetitive use.  

3.  The evidence of record shows that the Veteran's service-
connected duodenal ulcer is resolved and has not caused 
gastroesophageal reflux disease or weight loss.    

4.  The evidence of record shows that the Veteran's service-
connected facial scars are not visible upon examination and 
do not cause any symptomatology.  

5.  The Veteran does not meet the schedular requirements for 
a TDIU based on his service-connected disabilities; the 
record does not show that the Veteran's service-connected 
disabilities render him incapable of performing the physical 
and mental acts required by employment.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected posttraumatic cranial depression over the 
right parietal skull with periodic cephalgia, secondary to 
parietal bone depression have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected residuals of a left clavicle fracture have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).  

3.  The criteria for a compensable rating for a service-
connected history of duodenal ulcer have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7305 (2009).  

4.  The criteria for a compensable rating for an abrasion 
scar on the nose have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.118, 
Diagnostic Code 7800 (2009).  

5.  The criteria for entitlement to a TDIU have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.341(a), 4.16(a) (2009).    






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

Stegall Considerations

In February 2008, the Board remanded this case to the RO for 
the Veteran to receive notice in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) with regard to the scar 
claim.  The Board also instructed the RO to send notice in 
compliance with Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) for the increased rating claims.

Here, the Appeals Management Center (AMC) sent notice in May 
2008.  This notice satisfied the requirements of Dingess as 
to all issues on appeal.  The notice also included the 
diagnostic codes applicable to his clavicle, ulcer, and scar 
claims.  This correspondence did not include information 
regarding the diagnostic codes applicable to the Veteran's 
posttraumatic cranial depression.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  The Board finds that the AOJ's error with regard 
to the Veteran's cranial depression claim was harmless, as 
the case upon which the remand was based has been reversed.  
See Vazquez-Flores v. Shinseki, No. 2008-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).   Further, only 
substantial compliance with Board remands, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Here, the Board finds that the May 2008 
correspondence was in substantial compliance with the Board's 
February 2008 remand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that demonstrates a worsening of 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  VA should 
also provide at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life.  Id. 

The Board finds that the Veteran, in a May 2008 letter, was 
provided adequate 38 U.S.C.A. § 5103(a) notice, apart from 
the harmless error discussed above, in accordance with the 
Court's holding in Vazquez-Flores, supra, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While this notice was 
not provided prior to the January 2005 rating decision from 
which this appeal stems, the Board finds that the Veteran has 
had a meaningful opportunity to participate effectively in 
the processing of his claim, and he has had ample time to 
submit additional argument and evidence.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that any timing defect was, at most, harmless error.  

Even if the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice in accordance with the Court's holding in 
Vazquez-Flores, supra, the Federal Circuit has reversed this 
decision.  See Vazquez-Flores v. Shinseki, No. 2008-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  Thus, insofar as 
the notice described by the Veteran's Court in Vazquez-Flores 
requires VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life evidence," the judgment was 
vacated, and any failure by the AOJ to provide such evidence 
is harmless error.

The Board notes that the Veteran was also provided a notice 
letter in regard to his claim for a TDIU in August 2004.  The 
May 2008 AMC notice included information with respect to the 
effective date element of the claim.    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that the RO has satisfied VA's duty to 
assist.  In connection with the Veteran's increased rating 
claims, the RO obtained VA medical center (VAMC) records, 
private treatment records, and provided a VA examination in 
August 2004.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
medical records contained in the Veteran's claims file.  The 
VA examiner provided a thorough report detailing the current 
severity of the Veteran's service-connected disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   
    
The Board notes that, in a June 2008 statement, the Veteran 
requested that VA obtain treatment records from Wurzburg Army 
Hospital in Wurzburg, Germany, where he was taken after an 
in-service accident.  Although VA is responsible for making 
reasonable efforts to obtain evidence necessary to 
substantiate a claim, VA is not required to do so when there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  In 
this case, records dating from the Veteran's period of 
service would not aid in substantiating any of the claims on 
appeal, as those records could not reveal the present 
severity of the Veteran's service-connected conditions.  As 
there is no reasonable possibility that the Wurzburg Army 
Hospital records would further the Veteran's claims, the 
Board finds that obtaining them is unnecessary.  38 U.S.C.A. 
§ 5103A (a)(2).  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.  

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings, the Board must 
assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007) (finding that there was no basis for 
drawing a distinction between initial ratings and increased-
rating claims for the purpose of applying staged ratings).

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Cranial Depression

The Veteran's service-connected posttraumatic cranial 
depression over the right parietal skull with periodic 
cephalgia, secondary to a parietal bone depression, is 
currently rated as 30 percent disabling under Diagnostic Code 
8100.  Diagnostic Code 8100 provides ratings for migraine 
headaches.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months are rated 30 percent disabling.  
Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.  

A November 2003 VAMC treatment note shows that the Veteran 
reported migraine headaches two to three times a month.  The 
Veteran stated that symptoms improved with use of NSAIDS and 
avoidance of light.  

During a December 2003 VA examination, the Veteran complained 
of having a headache ever since he sustained a head injury 
during active duty in 1963.  The Veteran described the 
headache as a sharp pain in the right side of his head.  He 
reported daily headaches lasting from one to nine hours, 
usually at the end of the day.  Regarding the effects of the 
Veteran's headache symptoms on his employment, the VA 
examiner noted that the Veteran had been unemployed for a 
number of years.  However, he had a job during recent VA 
rehabilitation, and the examiner noted that the Veteran had 
not missed any work in the past two months because of 
headaches.  

During his August 2004 VA examination, the Veteran complained 
of experiencing headaches every morning upon awakening, 
lasting approximately one hour.  He treats himself with over-
the-counter medication or ice packs.  The VA examiner stated 
that she did not get a history that the Veteran has to alter 
his activities or lie down with the headaches.  She stated 
that the Veteran can continue with whatever he is doing, as 
he did not describe real flare-ups.  

Examination of the skull in August 2004 revealed defects in 
the upper parietal side on the right from the Veteran's in-
service head injury.  The examiner noted two or three 1.5 
centimetre depressions, with no tenderness, facial weakness, 
motor weakness, numbness, or tremor.  The Veteran's gait and 
balance were normal.  She diagnosed a history of head injury 
with skull depression and daily headaches that are mild but, 
according to the history provided by the Veteran, do not 
cause any functional loss.   

The evidence discussed above does not show that the Veteran's 
migraine headaches, while frequent, are completely 
prostrating and productive of severe economic inadaptability.  
During the most recent VA examination, the Veteran reported 
that the headaches last, on average, one hour.  The Veteran 
was able to work for at least two months in 2003 without 
interruption from his headache symptoms.  Further, VAMC 
treatment notes indicate that he is able to maintain an 
active lifestyle, despite the headaches.  For example, a 
November 2003 VAMC treatment note indicates that the Veteran 
works with local youth several nights a week, attends support 
group meetings, works on his car, and participates in various 
social activities.    

The Board has considered other potentially applicable 
diagnostic codes, including Diagnostic Code 9304, which 
provides ratings for dementia due to head trauma according to 
the General Rating Formula for Mental Disorders found in 
38 C.F.R. § 4.130.  The record shows that the Veteran has 
complained of memory impairment.  During the December 2003 VA 
examination, the Veteran reported forgetfulness for the 
preceding five years, which he associated with his head 
injury.  The VA examiner stated that a computed tomography 
(CT) scan performed in December 2003 revealed frontal atrophy 
consistent with the Veteran's long history of alcohol 
dependence.  Further, the examiner stated that the Veteran 
was able to report his medical history without any evidence 
of a memory problem.  Since the medical evidence of record 
does not show that the Veteran has any cognitive deficit 
associated with his service-connected postrtraumatic cranial 
depression, a rating under Diagnostic Code 9304 is not 
warranted.  

The Board finds that the severity of the Veteran's 
posttraumatic cranial depression appeared to remain unchanged 
throughout the appeal period.  Accordingly, a staged rating 
is not in order and a 30 percent rating is appropriate for 
the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b).  
Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization of caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.  

Left Clavicle 

The Veteran believes that his service-connected left clavicle 
fracture warrants a rating in excess of the currently 
assigned 20 percent.  The Veteran has complained of 
difficulty working overhead.  He is currently rated under 
Diagnostic Code 5203.  38 C.F.R. § 4.71a.      

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion or movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45.  

As contained in the VA Schedule for Rating Disabilities, the 
Diagnostic Codes that rate impairment resulting from service-
connected disabilities of the shoulder include: Diagnostic 
Code 5200 (ankylosis of scapulohumeral articulation), 
Diagnostic Code 5201 (limitation of motion of the arm), 
diagnostic Code 5202 (other impairment of the humerus), and 
Diagnostic Code 5203 (impairment of the clavicle or scapula).  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

The Veteran's service-connected left clavicular disability is 
rated as 20 percent disabling under Diagnostic Code 5203.  
38 C.F.R. § 4.71a.  A 20 percent rating is the maximum 
available rating under Diagnostic Code 5203.  Thus, 
Diagnostic Code 5203 cannot serve as the basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

The December 2003 VA examination reveals that the Veteran has 
daily sharp pain in his left shoulder and a gravelly 
sensation upon motion, which is worse at the end of the day.  
Lifting in excess of 30 pounds aggravates the shoulder.  The 
VA examiner noted that the Veteran is right handed.  The 
Veteran reported that cold weather and increased activity, 
such as pulling his grandchildren in a wagon, aggravates this 
problem.  He also cannot do overhead work for any length of 
time.  The VA examiner noted that a review of the record did 
not show that the Veteran lost any work because of his left 
shoulder problem, at least within the previous two months 
working at a janitor in the domiciliary for his incentive 
therapy job.  

Upon examination, the Veteran complained of tenderness on 
palpation.  The left shoulder had 120 degrees adduction, 
flexion to 160 degrees, and extension to 35 degrees.  
Rotation of the right humerus at 90 degrees showed 95 degrees 
upward rotation and 10 degrees downward rotation.  The 
Veteran complained of pain and winced slightly at the end of 
extension.  Otherwise, range of motion testing was without 
complaint of pain.  There was no further pain, fatigue, 
weakness, incoordination or further loss of range of motion 
upon repetitive testing.  The Veteran reported losing an 
additional 20 percent of range of motion in all directions 
during flare up.  The VA examiner stated that any loss of 
shoulder motion, including during flare-ups, is due to an 
unrelated shoulder injury and not the service connected 
clavicle fracture.  

During the August 2004 VA examination, the examiner noted 
that the Veteran did not describe any symptoms relating to 
the clavicle itself.  Instead, the complaints were related to 
a post service left shoulder injury.  The Veteran again 
reported problems reaching and working overhead with the left 
arm.  The examiner stated that she did not get any history of 
flare-ups of the shoulder that caused the Veteran any 
functional loss.  

Upon examination, the left shoulder did not show tenderness 
or deformity over the clavicle.  There was mild tenderness 
over the glenohumeral joint.  Active range of motion was 135 
degrees flexion, 35 degrees extension, 127 degrees abduction, 
90 degrees external rotation, and 40 degrees internal 
rotation.  The examiner noted pain at 90 degrees of 
abduction.  However, there was no wincing, grimacing, or 
other objective evidence of pain.  There was no additional 
loss of motion or pain, weakness, incoordination or 
fatigability with repeated use.  

Diagnostic Code 5201 would not provide for a higher rating 
because motion in his minor left shoulder is not limited to 
25 degrees from the side.  38 C.F.R. § 4.71a.  As noted 
above, range of motion testing of the left arm during the 
most recent examination revealed 135 degrees flexion and 127 
degrees abduction.  Normal shoulder flexion and abduction is 
from 0 to 180 degrees with 90 degrees at shoulder level.  
38 C.F.R. § 4.71, Plate I.  Therefore, the Veteran's range of 
motion is not limited at the shoulder level, and the Veteran 
does not meet the requirements for a higher rating under 
Diagnostic Code 5201.  

The Board observes that no other diagnostic code relevant to 
the shoulders is applicable herein.  Diagnostic Code 5200 
(ankylosis of the scapulohumeral articulations) and 
Diagnostic Code 5202 (other impairment of the humerus) are 
the only remaining provisions dealing with the shoulders, and 
the Veteran does not suffer from any of the disabilities they 
represent.  See 38 C.F.R. § 4.71a.  

The Board has considered additional functional loss due to 
factors such as pain, weakness, incoordination, and 
fatigability in reaching its conclusion.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. At 206-207.  The Board 
acknowledges the Veteran's complaints of left shoulder pain 
noted during range of motion testing during the two relevant 
VA examinations.  Nevertheless, the test for a higher rating 
under DeLuca is not pain in and of itself, but the additional 
functional limitation that such pain causes.  Here, the 
medical evidence does not reveal findings of additional 
limited function such as to warrant a higher rating.  The 
medical evidence, as noted during both VA examinations, shows 
that the Veteran was not further limited by repeated testing.  
Further, the Veteran's daily activities, other than working 
overhead, do not appear to be impacted.  

The Board finds that the severity of the Veteran's left 
clavicle disability appeared to remain unchanged throughout 
the appeal period.  Accordingly, a staged rating is not in 
order and a 20 percent rating is appropriate for the entire 
period of the Veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b).  
Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization of caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.  

Duodenal Ulcer

The Veteran believes that his service-connected duodenal 
ulcer warrants a compensable rating.  The disability is rated 
under Diagnostic Code 7305, which provides that a 10 percent 
rating is warranted for mild duodenal ulcer with recurring 
symptoms once or twice yearly.  Moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations, is rated 20 percent disabling.  
Moderately severe duodenal ulcer, with less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, is 
rated 40 percent disabling.  Severe duodenal ulcer, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, is rated 60 percent disabling.  
38 C.F.R. § 4.114. 

During the December 2003 VA examination, the Veteran reported 
chronic epigastric sharp pain and a feeling of fullness in 
his esophagus after eating.  After an unremarkable 
examination, the VA examiner diagnosed a resolved duodenal 
ulcer, without evidence of acute or chronic seqelae since 
2002.  The examiner noted that the Veteran has a history of 
alcoholic gastritis since 2002 not related to service.  

During the August 2004 VA examination, the Veteran complained 
of reflux in relation to his gastroesophageal reflux disease 
(GERD).  The Veteran reported a poor appetite and a 12 pound 
weight loss.  The VA examiner stated there was no evidence of 
an active duodenal ulcer or current GI bleed.  She stated 
that the Veteran has GERD but that medications taken for his 
service-connected conditions would not aggravate the GERD.  
She stated that the Veteran's current GI symptoms are due to 
GERD and not to the service-connected past duodenal ulcer.  

The evidence of record shows that the Veteran's service-
connected duodenal ulcer is resolved and, therefore, symptoms 
do not manifest once or twice yearly.  The Veteran's acid 
reflux and related symptoms, including a reported weight 
loss, have been related by competent medical professionals to 
his GERD and not to a service-connected condition or to 
medication taken for a service-connected condition.  Based 
upon this evidence, the Board finds that the Veteran's 
service-connected disability is not of the severity required 
for a 10 percent rating.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  
 
The Board finds that the severity of the Veteran's duodenal 
ulcer appeared to remain unchanged throughout the appeal 
period.  Accordingly, a staged rating is not in order, and a 
noncompensable rating is appropriate for the entire period of 
the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b).  
Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization of caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.  

Scars

The Veteran's service-connected abrasion of the nose and left 
orbital rim is presently assigned a noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7800. 

As a preliminary matter, the Board notes that the criteria 
for rating skin disabilities were amended, effective on 
August 30, 2002, which was before the Veteran filed his 
increased rating claim in July 2004.  Since the revision did 
not take effect during the pendency of the Veteran's appeal, 
the revised criteria will be considered in evaluating the 
Veteran's service-connected facial scar.  

From August 30, 2002, Diagnostic Code 7800 rates scars which 
cause disfigurement of the head, face, and neck; Diagnostic 
Code 7801 applies to scars, other than head, face or neck, 
that are deep or that cause limited motion; Diagnostic Code 
7802 sets out the criteria for rating scars, other than the 
head, face or neck that are superficial and do not cause 
limited motion, that occupy an area or areas of 144 square 
inches (929 square centimeters) or greater; Diagnostic Code 
7803 sets out the criteria for rating scars that are 
superficial and painful on examination; and Diagnostic Code 
7805 sets out the criteria for scars that cause limitation of 
motion.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

The Board has considered whether the Veteran is entitled to a 
compensable evaluation for his facial scar under the amended 
schedule for rating skin disabilities.  However, the evidence 
does not show that the Veteran demonstrates a skin disorder 
with one characteristic of disfigurement of the head, face, 
or neck so as to warrant a compensable rating under 
Diagnostic Code 7800.  Rather, the August 2004 VA examiner 
stated that an examination of the nose and orbital rims did 
not show the presence of any evident scars.  There is no 
objective evidence of record relevant to the appeal period 
showing that the Veteran's facial scar disability was 
manifested by symptomatology commensurate with a compensable 
rating under Diagnostic Code 7800.  

The Board has considered whether the Veteran is entitled to a 
higher disability rating under alternate diagnostic codes 
pertaining to scar disabilities.  Since the most recent VA 
examination did not reveal the presence of visible scars, and 
the Veteran has not complained of any symptomatology 
associated with his service-connected facial scars, 
compensable ratings under Diagnostic Code 78-5, 7803, 7804 
are not warranted.  Further, as the Veteran's scar disability 
involves the face, evaluation of the Veteran's scar 
disability under Diagnostic Code 7801 or 7802 of the amended 
schedule would not be appropriate because the schedular 
criteria specifically excludes consideration of scars of the 
head, face, or neck.  

The Board finds that the severity of the Veteran's scars 
appeared to remain unchanged throughout the appeal period.  
Accordingly, a staged rating is not in order, and a 
noncompensable rating is appropriate for the entire period of 
the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b).  
Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization of caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.  

III. TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The Veteran contends that his service-connected disabilities 
render him unemployable.  The Veteran has stated that he was 
last employed in 2001.  He is service-connected for the 
following disabilities:  a posttraumatic cranial depression, 
rated as 30 percent disabling; residuals of a fractured left 
clavicle, rated as 20 percent disabling; history of duodenal 
ulcer, rated noncompesably; and faint abrasion scars of the 
face, rated noncompensably.  The Veteran's overall combined 
disability rating is 40 percent.  38 C.F.R. § 4.25.  Thus, he 
is not entitled to a TDIU on a schedular basis.  No single 
disability is ratable at 40 percent or more, and the combined 
rating is less than 70 percent.  

However, even though the Veteran does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), VA may rate a Veteran as totally disabled on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b). 
 
For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

To determine whether TDIU is warranted on an extraschedular 
basis, the Board will discuss the severity and symptomatology 
associated with each service-connected disability.  As 
detailed above, the Veteran's cranial depression causes 
associated headaches every morning which last approximately 
one hour.  During the August 2004 VA examination, the Veteran 
reported that he can continue pursuing whatever he is doing 
with the headaches, and the examiner stated that the 
headaches do not interfere with employment.  With regard to 
his left clavicle condition, the Veteran has complained of 
problems reaching and working overhead.  The August 2004 VA 
examiner stated that this condition would make work involving 
a repeated reaching overhead difficult.  His history of 
duodenal ulcer and abrasion scars of the face are not 
productive of symptomatology, so these disabilities do not 
impact the Veteran's employability.  The August 2004 VA 
examiner observed that the Veteran has been able to care for 
himself, which includes cooking and cleaning, and he had two 
recent part time jobs, with no difficulty in performing the 
light level of work required by them.    

Based on the evidence of record, the Veteran's service-
connected disabilities seem to be adequately compensated by 
the current disability evaluations.  The Veteran's highest 
disability rating is a 30 percent rating for posttraumatic 
cranial depression, the described symptoms of which do not 
prevent the Veteran from continuing with whatever activity he 
is performing.  The Veteran's service-connected left clavicle 
disability would prevent work that requires frequent reaching 
overhead and heavy lifting, but this disability does not 
prevent him from performing activities of daily living and 
jobs involving light work.  There is no competent medical 
evidence of record which indicates that the Veteran is unable 
to maintain gainful employment due solely to his service-
connected disabilities.  

The Board observes that the medical and other evidence of 
record indicates the Veteran experiences significant 
impairment due to multiple nonservice-connected disabilities 
and issues, to include GERD, depression, and alcohol 
dependence.  

The Board concludes that TDIU on an extra-schedular basis is 
not warranted.  To the extent that the Veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extra-schedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).






ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic cranial depression over right parietal skull with 
periodic cephalgia, secondary to parietal bone depression is 
denied.  

Entitlement to a rating in excess of 20 percent for residuals 
of a left clavicle fracture is denied.  

Entitlement to a compensable rating for duodenal ulcer is 
denied.  

Entitlement to a compensable rating for abrasion scars on the 
nose and left orbital rim is denied.  

Entitlement to a TDIU is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


